DETAILED ACTION
	This office action is in response to the amendment filed on 12/14/2021 in which claims 1-14, 16-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
The claims 18-20 recite a module or structure that is “operable to” perform the limitations of the claims which means that limitations that follow are optional or intended use. MPEP 2111.04 recites; “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”
MPEP 2106.04 recites; “For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used. Liu shows a node in fig. 1



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu.

As to claim 18, Liu teaches a node operative to: a. receive from a first node a packet containing a first timestamp representing the transmit time of the packet; b. receive from a local time source, a second timestamp corresponding with a time of reception of the first timestamp received from the first node; c. calculate a time difference between the first timestamp and the second timestamp; d. store the time difference between the first timestamp and the second timestamp; e. calculate a predictive model for predicting the propagation time based the time difference between the first timestamp and the second timestamp; and f. estimate the propagation time between the first node and the second node at a time, comprising querying the predictive model with the time; g. update the predictive model based on determined error in estimates of the propagation delay. (The claims recite a module or structure that is “operable to” perform the limitations of the claims which means that limitations that follow are optional or intended use. MPEP 2111.04 recites; “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”
MPEP 2106.04 recites; “For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used. Liu shows a node in fig. 1)
As to claim 19, Liu teaches the node of claim 18, wherein the node is further operative to: perform steps a, b, c, d, N successive times for N packets; and calculate the predictive model for predicting the propagation time, based on time differences between the first timestamps and the second timestamps of each of the N packets. (Liu shows a node in fig. 1)
As to claim 20, Liu teaches the node of claim 18, wherein the node is further operative to selecting how frequently to estimate the propagation delay between the first node and the second node at additional times, and accordingly querying the predictive model with the future times based on a determined error in estimates of the propagation delay. (Liu shows a node in fig. 1)

Allowable Subject Matter
Claims 1-14, 16, and 17 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465